David Leroy Mace was charged with murder, felonious assault with a firearm specification, and receiving stolen property. He entered pleas of guilty to these charges in return for an agreement that he would be sentenced concurrently on the three principle charges with the three year sentence for the firearm specification being served prior to and consecutive with the sentences on the principle offenses. The trial court sentenced Mace in accordance with this agreement.
Mace appealed and counsel was appointed to prosecute his appeal. On February 12, 1999, appointed counsel filed an Anders
brief in accordance with Anders v. California (1967),386 U.S. 738 wherein counsel, after a comprehensive discussion of the law and the record, indicated that there were no arguably meritorious issues for appellate review. On February 22, 1999, we notified Mace that appointed counsel had filed an Anders brief and provided Mace with sixty days within which to file a pro se brief assigning any errors for review by this court. Mace has not responded to our order of February 22, 1999.
Pursuant to our responsibility to conduct an independent review, we have examined the entire record of the proceedings in this case. Having done so, we concur in the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review. Accordingly, the judgment will be affirmed.
. . . . . . . . . .
GRADY, P.J. and YOUNG, J., concur.
Copies mailed to:
  Carley J. Ingram Richard A. Nystrom David Leroy Mace Hon. David A. Gowdown